Citation Nr: 0703740	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-08 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to extension beyond September 30, 2000 of a 
temporary total rating for left knee surgery convalescence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1970 to September 1990.  This case is before the 
Board of Veterans Appeals (Board) on appeal from a September 
2002 rating decision of the  Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, which, in pertinent 
part, assigned a temporary total rating (for convalescence 
following left knee surgery) from August 2, 2000, through 
September 30, 2000.


FINDING OF FACT

Competent (medical) evidence establishes that following the 
veteran's August 2, 2000, left knee surgery convalescence was 
not required after September 30, 2000.  


CONCLUSION OF LAW

Extension beyond September 30, 2000, of a temporary total 
rating for convalescence following left knee surgery is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.30 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the September 2002 rating decision the appellant was 
advised of VA's duties to notify and assist in the 
development of the claim.  A June 2002 letter explained the 
evidence necessary to substantiate his claim for a temporary 
total rating, the evidence VA was responsible for providing 
and the evidence he was responsible for providing.  

As the rating decision on appeal granted a temporary total 
rating and assigned an effective date, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran exercised his right to appeal the effective date 
of termination of the total rating, and an April 2003 
statement of the case (SOC) and the June 2006 supplemental 
SOC (SSOC) properly provided notice on that downstream issue, 
provided notice of the governing legal criteria, explained 
what the evidence showed and the basis for the RO's 
determination, and readjudicated the matter, updating the 
determination based on the veteran's responses/additional 
evidence received.  A March 2006 letter explained the 
evidence necessary to substantiate his claim for a longer 
period of temporary total rating, the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing.  The veteran is not been prejudiced by any 
notice defect that may have occurred earlier in the process.  

Regarding the duty to assist, VA has obtained the veteran's 
relevant VA surgical record and records of follow-up 
examinations.  He has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.

II.  Factual Background

Service connection for degenerative joint disease of the left 
knee has been in effect since October 1990.  On August 2, 
2000 the veteran underwent surgery on the knee.  The surgical 
report indicates that the procedure performed was diagnostic 
arthroscopy with debridement of medial femoral condyle.  The 
postoperative diagnosis was medial left knee pain.  The 
surgeon reported that the postoperative plan was for the 
veteran to be weightbearing as tolerated with crutches as 
needed.  

A follow-up report dated August 17, 2000, notes that the 
veteran was doing well.  He had some discomfort in his knee.  
On examination, the incisions were well-healed and the 
sutures were in place.  There were no erythema or clinical 
signs of infection.  The plan was to remove the sutures that 
day and schedule the veteran for physical therapy.  A 
physical therapy consultation report that same day notes the 
veteran reported stiffness in the knee.  On examination, he 
had good flexion of the knee, and extension to within five 
degrees of full.  Strength was within normal limits.  He was 
expected to benefit from physical therapy.

On a September 1, 2000, follow-up visit, the veteran reported 
that he was still having some knee pain and had noticed some 
grinding in the knee.  Examination showed some crepitus but 
no associated pain.  He had full extension of the knee and 
the examiner noted that his initial physical therapy goals 
had been met.  

A September 7, 2000, orthopedics note reveals that the 
veteran reported that he continued to have some aching and 
discomfort in his knee, but no longer experienced locking and 
clicking.  He had been doing physical therapy and felt that 
things were getting better.  He reported that he had returned 
to work but had difficulty staying on his feet all day.  On 
examination, the knee was healing well.  There was no 
erythema and no fluctuance, the incisions were mobile, and 
range of motion was full.  Very mild swelling was noted.  The 
examiner stated that:

The patient was doing well.  I wrote him a note 
stating that she [sic] should be able to return 
to full work although he may not be able to 
remain on his feet all day.  We would expect 
that this would resolve in the next four to six 
weeks.

I told him he should return to his life as best 
as he is able to and let his knee be his guide.  
He should also continue to take his Ibuprofen as 
needed.  We will plan on seeing him back in two 
months time just to assess how he is doing at 
that point.

III.  Legal Criteria and Analysis

Essentially, the veteran contends that his left knee had not 
completely healed during the recovery period following left 
knee surgery in August 2000, and thus the period of temporary 
total evaluation for convalescence should be extended beyond 
September 30, 2000.  In written statements, he has reported 
that he was unable to return to work for two months following 
his surgery.

Under 38 C.F.R. § 4.30, a temporary total rating for 
convalescence will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first 
day of the month following hospital discharge when treatment 
of a service-connected disability results in:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made, upon request.  38 C.F.R. § 4.30.

The U.S. Court of Appeals for Veterans Claims has determined 
that the inability to return to any employment would, in 
fact, show a need for continuing convalescence under 38 
C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995).

The veteran underwent diagnostic arthroscopy with debridement 
of medial femoral condyle of the left knee on August 2, 2000, 
and a September 2002 RO decision awarded a temporary total 
rating for convalescence from August 2, 2000, through 
September 30, 2000.

The objective medical evidence of record does not indicate 
the presence of severe postoperative residuals subsequent to 
September 30, 2000.  The veteran was noted to be doing well 
on August 17, 2000, and his physical therapy was on schedule 
on September 1, 2000.  In fact, on September 7, 2000, it was 
noted that he had already returned to work, more than three 
weeks prior to the expiration of his period of convalescence 
on September 30, 2000.  The September 7th treatment note 
further indicated that he was doing well at that time, and 
his range of knee motion was full.

The medical evidence of record does not show any 
complications or marked residuals from the August 2000 
surgery, and the evidence generally indicates that the 
veteran recovered well from surgery.  There is no medical 
evidence of record of incompletely healed surgical wounds or 
therapeutic immobilization of the left knee.  The disability 
picture presented does not indicate that convalescence was 
required beyond September 30, 2000.  The preponderance of the 
evidence is against the extension of a temporary total 
convalescent rating beyond September 30, 2000.


ORDER

Extension of a temporary total rating for left knee surgery 
convalescence beyond September 30, 2000, is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


